F I L E D
                                                               United States Court of Appeals
                                                                       Tenth Circuit
                   UNITED STATES CO URT O F APPEALS
                                                                     August 11, 2006
                                  TENTH CIRCUIT                    Elisabeth A. Shumaker
                                                                       Clerk of Court

 M ILTO N VERAN W ILLIAM S,

       Petitioner - A ppellant,
                                                        No. 06-6001
 v.                                               (D.C. No. 04-CV-706-C)
                                                        (W .D. Okla.)
 M AR TY SIRM AN ; ATTO RN EY
 G EN ER AL O F TH E STA TE O F
 O K LA H OMA ,

       Respondents - Appellees.



                              ORDER
               DENYING CERTIFICATE O F APPEALABILITY


Before KELLY, M cKA Y, and LUCERO, Circuit Judges.


      Petitioner-Appellant M ilton Veran W illiams, a state inmate appearing pro

se, seeks a certificate of appealability (“COA”) allowing him to appeal the district

court’s denial of his petition for a writ of habeas corpus pursuant to 28 U.S.C.

§ 2254. M r. W illiams has failed to make “a substantial showing of the denial of a

constitutional right” as required by 28 U.S.C. § 2253(c)(2), and accordingly, w e

deny his request and dismiss the appeal.



                                    Background

      Following a jury trial, M r. W illiams was convicted and sentenced to: (1) 30
years imprisonment for distribution of a controlled substance; (2) 30 years

imprisonment for possession of cocaine w ith intent to distribute; and (3) 10 years

imprisonment for maintaining a place for keeping/selling a controlled dangerous

substance. M r. W illiams appealed, and the Oklahoma Court of Criminal Appeals

(“OCCA”) reversed and remanded with instructions to dismiss the convictions for

possession and keeping/selling a controlled dangerous substance. The OCCA

upheld M r. W illiams’ conviction for distribution. The trial court amended the

judgment and sentence accordingly.

      M r. W illiams sought post-conviction relief in the state trial court, and that

motion was denied. The OCCA affirmed that denial. M r. W illiams next sought

habeas relief in federal court, where the district court, in adopting the report and

recommendation of the magistrate judge, denied M r. W illiams’ § 2254 petition.

This appeal followed.



                                     Discussion

      On appeal, M r. W illiams raises four arguments, summarized as follows: (1)

the state trial court lacked jurisdiction to impose a sentencing enhancement for a

prior felony; (2) he suffered ineffective assistance of trial and appellate counsel

on several grounds, including (a) his attorney failed to interview and call certain

“eyewitnesses” present on the night of his arrest, (b) his attorney failed to

challenge the chain-of-custody of the evidence, and (c) his attorney failed to

                                         -2-
request discovery before trial which resulted in the introduction of

unsubstantiated evidence; (3) his in-court identification was “unconstitutionally

suggestive” and should have been suppressed, and did not originate from an

independent source; and (4) the magistrate judge abused its discretion in finding

certain other claims were not grounds for federal habeas relief or were waived by

virtue of the fact that M r. W illiams raised them for the first time in his reply

brief.

         In order for this court to grant a COA, M r. W illiams must make “a

substantial showing of the denial of a constitutional right.” 28 U.S.C.

§ 2253(c)(2). W here the district court has rejected M r. W illiams’ constitutional

claims on the merits, he must demonstrate that “reasonable jurists would find the

district court’s assessment of the constitutional claims debatable or wrong.” Slack

v. M cD aniel, 529 U.S. 473, 484 (2000). W here the district court has rejected M r.

W illiams’ constitutional claims on procedural grounds, he must demonstrate that

“jurists of reason would find it debatable w hether the petition states a valid claim

of the denial of a constitutional right and that jurists of reason would find it

debatable whether the district court was correct in its procedural ruling.” Id.

         W ith regards to those claims presented to the Oklahoma state courts (either

on direct appeal or on post-conviction appeal) and were denied, the district court

could not properly issue a writ of habeas corpus unless it found that the state

court adjudication resulted in a decision that “was contrary to, or involved an

                                           -3-
unreasonable application of, clearly established Federal law, as determined by the

Supreme Court of the United States.” 28 U.S.C. § 2254(d)(1); W illiams v.

Taylor, 529 U .S. 362, 412-13 (2000). It is against these standards that we assess

the district court’s denial of M r. W illiams’ petition.

      Having carefully reviewed the magistrate judge’s report and

recommendation, the district court’s conclusion that M r. W illiams’ objections

were without merit, and his claims on appeal, we conclude that reasonable jurists

would not find the resolution of the claims he has presented debatable. As such,

we conclude that none of Mr. W illiams’ claims suffice to make a substantial

showing of a denial of a constitutional right.

      Accordingly, we DENY a COA, deny IFP and DISM ISS the appeal.

                                         Entered for the Court



                                         Paul J. Kelly, Jr.
                                         Circuit Judge




                                           -4-